DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 14 and 22, it is unclear how the frame assembly supports one of the interior ends walls.  Figure 7 illustrates the interior wall (16) being supported by the top and bottom walls (12, 14) without the frame being attached to the storage assembly, wherein the frame assembly is fastened to the bottom wall (see Para 0032 and Fig. 11).  Therefore, it appears the frame assembly is merely positioned adjacent the interior end wall.
Claims 15-20 are rejected based on their respective dependencies.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14, 15, 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dettmann (US Pub. No. 2004/0119382 A1).
In regards to claims 14 and 22, as best understood with respect to the 112b rejection above, Dettmann teaches a storage assembly, comprising: a top wall (12); a bottom wall (14) spaced from the top wall; a pair of interior end walls (44, 50) extending between the top and bottom walls and cooperating with the top and bottom walls to define an interior storage (24) space; an exterior wall (15) extending between the top and bottom walls and positioned outside of the internal storage space, wherein the top wall (12), one of the interior walls (44) and the exterior wall (15) cooperate to define an open area; and a frame assembly (60/62) located within the open area and extending between the top and bottom walls, wherein the frame assembly supports at least one of the interior end walls and/or the exterior wall from the bottom wall (see support members of the frame adjacent the interior and end wall as illustrated below).

    PNG
    media_image1.png
    469
    820
    media_image1.png
    Greyscale

In regards to claim 15, Dettmann teaches the frame assembly includes an upper frame portion (60) positioned adjacent the top wall, a lower frame portion (62) positioned adjacent the bottom wall, 
In regards to claim 18, Dettmann teaches a handle relief (42) extending through the top wall at a position between one of the interior end walls (44) and the exterior wall (15) and capable for grasping by a user to move the storage assembly, and wherein the frame assembly is horizontally offset from the handle relief at a bottom surface of the top wall (e.g.; the end portions of 60 are horizontally offset).
In regards to claim 19, Dettmann teaches a cap member (i.e.; a polymer laminate; Para 0029) covering at least a portion of an upper surface of the top wall and including a cap handle relief that substantially overlaps the handle relief.
In regards to claim 20, Dettmann teaches at least one end surface (e.g.; the edge of 12) configured to closely interfit with at least one end surface of an adjacent storage assembly that is substantially similar to the storage assembly at a predefined angular orientation such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of the adjacent storage assembly when the at least one end surface of the storage assembly is interfit with the at least one surface of the adjacent storage assembly (e.g.; see Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmann (US Pub. No. 2004/0119382 A1) in view of Staeger (DE 4,319,228 A).

Dettmann does not teach the at least one first end surface configured to closely interfit with at least one end surface of a first pair of adjacent storage assemblies at the first angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the first pair of adjacent storage assemblies.
Staeger teaches a storage assembly (3, Fig. 5) having at least one first end surface located at a first end of the storage assembly and capable of closely interfiting with at least one end surface of a pair of adjacent storage assemblies (e.g.; two more of 3, Fig. 5) that are substantially similar to the storage assembly at a predetermined first angular orientation such that the longitudinal axis of the storage assembly is angular offset from a longitudinal axis of each of the storage assemblies of the first pair of adjacent storage assemblies when the at least one first end surface of the storage assembly is interfit with the at least one end surface of each of the adjacent storage assemblies of the first pair of adjacent storage assemblies.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dettmann’s storage assembly to have the at least one first end surface configured to closely interfit with at least one end surface of a first pair of adjacent storage assemblies at the first angular 
In regards to claim 2, in modifying Dettmann, Staeger teaches a storage assembly (Staeger: 3, Fig. 5) having a centerline extending longitudinally between opposite ends of the top wall, and wherein the at least one first end surface (Staeger: a) includes a substantially straight edge portion that extends at an angle (Staeger: 1/2 of x) less than or equal to about 60 degrees from the centerline at a point of intersection of the substantially straight edge and the center line (i.e.; the angle is 45 degrees).
In regards to claim 3, modified Dettmann teaches the top wall (Dettmann: 12) includes the substantially straight edge portion.
In regards to claim 4, in modifying Dettmann, Staeger teaches the straight edge portion is one of a pair of substantially straight edge portions (Staeger: a).
In regards to claim 5, modified Dettmann teaches the top wall (Dettmann: 12) includes a longitudinally-extending front edge and a longitudinally-extending rear edge each extending from the at least one end surface, and wherein the front edge or rear edge is substantially straight along a length thereof (e.g.; see 30 in Fig. 1 of Dettmann).
In regards to claim 6, Dettmann does not particularly teach a storage arrangement comprising three or more of the storage assemblies of claim 1, wherein the at least first one end surface of each of storage assembly closely interfits with the at least one first end surface of the other two adjacent storage assemblies.
However, Dettmann recognizes a plurality of the storage assemblies interfitting (Para 0027).  Staeger teaches three or more storage assemblies (4), wherein at least one end surface of each of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dettmann’s storage arrangement to have three or more of the storage assemblies of claim 1, wherein the at least one end surface of each of storage assembly closely interfits with the at least one end surface of the other two adjacent storage assemblies as taught by Staeger.  The motivation would have been for the purpose of increasing the amount of storage space.
In regards to claim 7, Dettmann does not teach a storage arrangement comprising three of the storage assemblies of claim 1, wherein a longitudinally-extending centerline of each of the storage assemblies extends at about 120 degrees from the centerline of the first pair of adjacent storage assemblies when the at least one end surface of each of the storage assemblies is closely interfit with the at least one end surface of the first pair of adjacent storage assemblies.
However, Dettmann recognizes a plurality of the storage assemblies interfitting (Para 0027).  Staeger teaches three or more storage assemblies, wherein at least one end surface of each of storage assembly closely interfits with the at least one end surface of the other two adjacent storage assemblies (e.g.; see Fig. 2).  Staeger also teaches an end surface comprised of a pair of end surfaces (a, Fig. 5) with an angle x therebetween.  Although Staeger teaches the angle is 45 degrees, Dettmann recognizes changes in angles of the end surface is suitable for different embodiments (Para 0032).  One of ordinary skill in the art at the time the invention was made would have recognize that changing the angle of Staeger to 60 degrees would result in the configuration with a longitudinally-extending centerline of each of the storage assemblies extending at about 120 degrees from the centerline of the other two storage assemblies when the at least one end surface of each of the storage assemblies is closely interfit with the at least one end surface of the other two storage assemblies.  Such a configuration would have .
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmann (US Pub. No. 2004/0119382 A1) in view of Lyman, Jr (US Pat. No. 3,450,451).
In regards to claim 8, Dettmann teaches a storage assembly, comprising: a top wall (12); a bottom wall (14) spaced from the top wall; a pair of interior end walls (44, 50) extending between the top and bottom walls and cooperating with the top and bottom walls to define an interior storage space (24); a pair of exterior end walls (15, 16) extending between the top and bottom walls and spaced outward of the interior end walls; and a handle relief (42) extending into the top wall at a position between one of the interior end walls (44) and one of the exterior end walls (15) and capable for grasping by a user to move the storage assembly.
Dettmann does not particularly teach the pair of interior end walls abutting the top and bottom walls.  However, Dettmann teaches, “[e]ach of the panels, drawers, shelves, and the like can be adjusted, thus altering spacing and placement, using known rack mounting techniques” (Para 0035).
Lyman teaches a storage assembly having interior end walls (21) abutting top and bottom walls (39, 36) to form storage compartments.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dettmann’s storage assembly to have the pair of interior end walls abutting the top and bottom walls as taught by Lyman.  The motivation would have been for the purpose of creating a suitable alternative of the storage compartments by using known rack mounting techniques as recognized by Dettmann (Para 0035).
In regards to claim 9, modified Dettmann teaches the handle relief includes an aperture (Dettmann: 42) extending between top and bottom surfaces of the top wall (Dettmann: 12).
In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)).  In this case, moving the other handle relief of the pair of handle reliefs between the other interior end wall and the other exterior end wall would involve routine skill in the art at the time the invention was made depending on the desired location of access to the interior of the storage assembly.
In regards to claim 11, modified Dettmann teaches one or more wheels (Dettmann: 20) coupled to the bottom wall and configured to support the storage assembly above a floor surface.
In regards to claim 12, modified Dettmann teaches a cap member (i.e.; a polymer laminate; Para 0029 of Dettmann) covering at least a portion of an upper surface of the top wall and including a cap handle relief that substantially overlaps the handle relief.
In regards to claim 13, modified Dettmann teaches at least one end surface (e.g.; the edge of 12 of Dettmann) configured to closely interfit with at least one end surface of an adjacent storage assembly that is substantially similar to the storage assembly at a predefined angular orientation such that a longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of the adjacent storage assembly when the at least one end surface of the storage assembly is interfit with the at least one surface of the adjacent storage assembly (e.g.; see Fig. 4 of Dettmann).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dettmann (US Pub. No. 2004/0119382 A1) in view of Breining et al. (US Pat. No. 5,634,649).

Breining teaches a storage assembly having frame assemblies (2) that have a substantially triangularly-shaped cross-section configuration (e.g.; see Figs. 14 and 15; Col 5, Lines 43-48), and the frame assemblies comprise metal (claim 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Dettmann’s storage assembly to have a frame assembly having a substantially triangularly-shaped cross-section configuration (claim 16); and the frame assembly comprises metal (claim 17).  Such modifications are merely design choice to fit varied housing cases and working means as taught by Breining (Col 5, Lines 43-48).
Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dettmann (US Pub. No. 2004/0119382 A1) and Staeger (DE 4,319,228 A), and in further view of Boisson (FR 2,639,527 A1).
In regards to claim 21, Dettmann, modified by Staeger, does not specifically teach at least one second end surface located at a second end of the storage assembly opposite the first end of the storage assembly that is configured to closely interfit with at least one end surface of a second pair of adjacent storage assemblies that are substantially similar to the storage assembly at a predefined second angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the second pair of adjacent storage assemblies when the at least one second end surface of the storage assembly is interfit with the at least one end surface of each of the storage assemblies of the second pair of adjacent storage assemblies.
In modifying Dettmann, Staeger provides exemplary configuration of storage assemblies that have multiple pairs interfitting with one another (e.g.; see Figs. 1, 2 and 11-23).  One of ordinary skill in the art at the time the invention was made would recognize that further combinations are only limited 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify Dettmann’s storage assembly to have the at least one second end surface located at a second end of the storage assembly opposite the first end of the storage assembly being configured to closely interfit with at least one end surface of a second pair of adjacent storage assemblies that are substantially similar to the storage assembly at a predefined second angular orientation such that the longitudinal axis of the storage assembly is angularly offset from a longitudinal axis of each of the storage assemblies of the second pair of adjacent storage assemblies when the at least one second end surface of the storage assembly is interfit with the at least one end surface of each of the storage assemblies of the second pair of adjacent storage assemblies as suggested by Staeger and Boisson through their exemplary illustrations.  The motivation would have been for the purpose of allowing additional configurations of the storage assembly based on the user’s preferred setup.
Response to Arguments
Applicant's arguments filed 26 August 2021 have been fully considered but they are not persuasive.  Regarding Examiner interpretation of the frame assembly of Dettmann, please see the annotated illustration above in regards to claim 14 which shows support members.
Applicant argues that modifying Dettmann in view of Staeger would render the prior art being modified unsatisfactory for its intended purpose, identifying Dettmann’s invention as a portable conductor’s station that would not be modified for multiple workstations extending out at multiple angles from one another.  Examiner disagrees because Dettmann states the invention relates generally to portable furniture in paragraph 0002.  Although Dettmann illustrates two modules, it is clear from paragraph 0027 that a plurality of attachable workstation modules can be used.  Furthermore, one of In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  Although Staeger does specifically illustrate the end surface of the embodiment of figure 5 interfitting with a pair of adjacent storage assemblies, one of ordinary skill in the art could easily add an additional modules to one of the free angled end surfaces of a module 3 in the bottom right of figure 2 of Staeger to create pairs of adjacent assemblies. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381. The examiner can normally be reached Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stanton L Krycinski/Primary Examiner, Art Unit 3631